Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 1 of 15 PageID #: 296




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

   LONNIE D. BAKER,                                    )
                                                       )
                                 Plaintiff,            )
                                                       )
                        vs.                            )      No. 4:19-cv-00238-JMS-DML
                                                       )
   AISIN HOLDINGS OF AMERICA, INC., AISIN USA          )
   MFG., INC., and NATHAN LANG,                        )
                                                       )
                                 Defendants.           )

                                               ORDER

        Pro se Plaintiff Lonnie Baker was employed by Defendant Aisin USA Mfg., Inc. ("Aisin")

 when he applied for and received leave under the Family and Medical Leave Act of 1993

 ("FMLA"). Subsequently, Mr. Baker was terminated after being in jail for three days during a

 period in which he alleges he had been approved for FMLA leave. Mr. Baker initiated this lawsuit,

 alleging interference and retaliation claims against Aisin and Defendant Nathan Lang, Mr. Baker's

 supervisor at Aisin, under the FMLA. [Filing No. 1.] Aisin and Mr. Lang have filed a Motion to

 Dismiss, which is now ripe for the Court's ruling. [Filing No. 24.]

                                                  I.
                                       STANDARD OF REVIEW

        Under Rule 12(b)(6), a party may move to dismiss a claim that does not state a right to

 relief. The Federal Rules of Civil Procedure require that a complaint provide the defendant with

 "fair notice of what the . . . claim is and the grounds upon which it rests." Erickson v. Pardus, 551

 U.S. 89, 93 (2007) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)). In reviewing

 the sufficiency of a complaint, the Court must accept all well-pled facts as true and draw all

 permissible inferences in favor of the plaintiff. See Active Disposal Inc. v. City of Darien, 635



                                                  1
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 2 of 15 PageID #: 297




 F.3d 883, 886 (7th Cir. 2011). A Rule 12(b)(6) motion to dismiss asks whether the complaint

 "contain[s] sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on

 its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). The

 Court will not accept legal conclusions or conclusory allegations as sufficient to state a claim for

 relief. See McCauley v. City of Chicago, 671 F.3d 611, 617 (7th Cir. 2011). Factual allegations

 must plausibly state an entitlement to relief "to a degree that rises above the speculative level."

 Munson v. Gaetz, 673 F.3d 630, 633 (7th Cir. 2012). This plausibility determination is "a context-

 specific task that requires the reviewing court to draw on its judicial experience and common

 sense." Id.

                                                    II.
                                             BACKGROUND

         The following are the factual allegations set forth in the Third Amended Complaint – the

 operative complaint in this case – which the Court must accept as true at this time.

         A. Mr. Baker's FMLA Leave

         Mr. Baker began working at Aisin in February 2015 as a Set-Up Resisting Welder

 Operator. [Filing No. 19 at 4.] Around July 5, 2016, Mr. Baker sought treatment for symptoms

 of anxiety, depression, and bipolar disorder that impaired his daily functioning. [Filing No. 19 at

 4.] Mr. Baker continued working at Aisin and in September 2016 he applied for and received up

 to 12 weeks of continuous FMLA medical leave – from mid-September through mid-December

 2016. [Filing No. 19 at 4-5.] Mr. Baker attended doctor's appointments on September 23, 2016,

 October 5, 2016, and October 28, 2016. [Filing No. 19 at 4-5.] After his final appointment, Mr.

 Baker received by mail a medical certification update request from Aisin dated October 25, 2016,

 which was to be completed by November 14, 2016. [Filing No. 19 at 6.] This was the only medical

 certification or recertification request Mr. Baker received. [Filing No. 19 at 6.]

                                                    2
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 3 of 15 PageID #: 298




         Mr. Baker at all times tried to communicate with Mr. Lang by email or telephone regarding

 FMLA issues, but was never able to reach him. [Filing No. 19 at 6.] When these efforts were

 unsuccessful, Mr. Baker went to Aisin's Human Resources Department to speak directly with Mr.

 Lang. [Filing No. 19 at 6.] Mr. Baker always provided Mr. Lang with a doctor's note for "coverage

 and protections," to be sure he had documentation for his leave. [Filing No. 19 at 6.] In late

 October or early November 2016, Mr. Baker met with Mr. Lang and provided a doctor's note

 supporting his FMLA leave through November 7, 2016 for "major anxiety and depression." [Filing

 No. 19 at 6.] The note stated that Mr. Baker could return to work without any additional

 certifications. [Filing No. 19 at 6.] Mr. Baker notified Mr. Lang verbally, in person, that he

 intended to return to work on November 8, 2016, barring any complications from his health

 condition, but that if he was unable to do so, he would be out for the remainder of his FMLA leave

 until mid-December 2016. [Filing No. 19 at 7.] Mr. Baker was concerned that he would be a

 safety risk at work due to recent increases in his medication, which can take 6-8 weeks to improve

 symptoms. [Filing 19 at 16.] Mr. Baker's doctor agreed to refer Mr. Baker to a mental health

 specialist if he was unable to return to work on November 8, 2016, as planned. [Filing No. 19 at

 6-7.] Mr. Baker's doctor filled out the initial medical certification, which Mr. Lang could access

 either directly or through Aisin's FMLA task contractor. [Filing No. 19 at 7.] No additional

 recertification request was sent to clarify any doubts about Mr. Baker's medical status. [Filing No.

 19 at 7.]

         B. Mr. Baker's Arrest and Termination

         On November 5, 2016, Mr. Baker was "falsely arrested" on charges that were eventually

 dismissed. [Filing No. 19 at 8.] Mr. Baker remained in custody from November 8 to November

 10, 2016, which included the day he was scheduled to possibly return from FMLA medical leave.



                                                  3
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 4 of 15 PageID #: 299




 [Filing No. 19 at 8.] Mr. Baker's girlfriend notified Mr. Lang on those days that he would not be

 at work, and would need to take the rest of his FMLA leave due to his ongoing mental health

 condition. [Filing No. 19 at 7.] Mr. Baker's girlfriend also explained to Mr. Lang why Mr. Baker

 did not call Mr. Lang himself. [Filing No. 19 at 7-8.] Mr. Lang told Mr. Baker's girlfriend that

 Mr. Baker "would still have his job," and "to keep [Mr. Lang] posted." [Filing No. 19 at 8.] A

 few days later, Mr. Baker was terminated for voluntary job abandonment by letter dated November

 10, 2016, which Mr. Baker received on November 14, 2016. [Filing No. 19 at 7-8.]

        C. Mr. Baker's Efforts to Get His Job Back

        Mr. Baker contacted Mr. Lang in December 2016, desperate to regain his job so that he

 could pay his mortgage. [Filing No. 19 at 8.] Mr. Lang refused to rehire him, but advised him

 that he could reapply in 180 days. [Filing No. 19 at 8.] In late May or early June 2017, Mr. Baker

 met with Mr. Lang, who again refused to rehire Mr. Baker because he had "failed to keep in contact

 [with Mr. Lang] on FMLA and go through the employment agencies…." [Filing No. 19 at 8.].

 Mr. Lang told Mr. Baker that he would consider rehiring him in 90 days. [Filing No. 19 at 8.]

 Aisin never rehired Mr. Baker and, in early July 2018, Mr. Baker lost his home valued at $110,000

 due to foreclosure. [Filing No. 19 at 9.]

        D. Mr. Baker's Difficulties Obtaining FMLA Documents

        Prior to initiating this lawsuit against Aisin and Mr. Lang, in April and October of 2018,

 Mr. Baker requested some documents by phone and email from Aisin's "third-party administrator"

 for FMLA matters. [Filing No. 19 at 18.] In early April 2018, Mr. Baker filed an informal

 complaint with Aisin's administration claiming that he was wrongfully terminated, but the

 complaint was "to no avail." [Filing No. 19 at 18.] In July and August of 2018, Mr. Baker




                                                 4
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 5 of 15 PageID #: 300




 exchanged several emails and a few letters with Aisin's counsel regarding the FMLA and his belief

 that he was wrongfully terminated, also "to no avail." [Filing No. 19 at 18.]

        E. Mr. Baker's Lawsuit

        Mr. Baker initiated this litigation in November 2019, [Filing No. 1], and filed the operative

 Third Amended Complaint on March 6, 2020, [Filing No. 19]. He alleges that Aisin and Mr. Lang:

 (1) interfered with his FMLA leave by firing him for absences attributable to his serious medical

 condition and preventing him from using his five weeks of remaining FMLA leave (Count 1); (2)

 retaliated and/or discriminated against him for taking FMLA leave by firing him under the pretext

 of his arrest and denying him the opportunity to update his medical certification (Count 2); (3)

 interfered with his FMLA leave or retaliated against him by disciplining and terminating him for

 requesting leave when he gave adequate notice for the entitlement, denying him the opportunity to

 provide recertification prior to his termination, and terminating him when he was unable to

 personally call in to report absences on November 8-10, 2016 even though the circumstances

 justified non-compliance with routine employer policies (Count 3); (4) willfully interfered with

 his FMLA leave and discriminated or retaliated against him for using FMLA leave by failing to

 rehire him (Count 4); and (5) willfully interfered and discriminated or retaliated against him by

 denying him access to FMLA documents, medical records, and employee/employer policy

 handbooks; destroying, delaying, or limiting material evidence in violation of Federal Rules of

 Civil Procedure 26 and 37; and denying access to the courts in violation of the First and Fourteenth

 Amendments (Count 5). 1



 1
   Mr. Baker's Third Amended Complaint is twenty-one pages and is repetitive and, oftentimes,
 rambling. The Court has done its best to parse out Mr. Baker's claims, and the facts that he alleges
 support those claims. To the extent Mr. Baker intended to raise other theories or claims not
 identified by the Court, the Court finds those theories or claims waived for failure to clearly
 articulate them.
                                                  5
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 6 of 15 PageID #: 301




        F. Discovery Issues

        After initiating this lawsuit, Mr. Baker discovered that Aisin and Mr. Lang informed Aisin's

 "contractor for [FMLA] task matters" to deny Mr. Baker access to FMLA documents, medical

 records, and doctors' notes in their possession. [Filing No. 19 at 17.] Mr. Baker has requested and

 been denied any and all FMLA documents and any other material employee and employer policy

 handbooks to adequately litigate his claims. [Filing No. 19 at 17.]

        Mr. Baker has also attempted to request "all FMLA material" from Aisin's third-party

 administrator for FMLA matters, and received an email from a supervisor named Tammy Seemann

 stating that Aisin has informed the administrator not to release any FMLA documents or medical

 documents to Mr. Baker. [Filing No. 19 at 18.] Ms. Seemann advised Mr. Baker that he would

 have to go through Aisin to receive any FMLA documentation that he seeks. [Filing No. 19 at 18.]

        In February 2020, Mr. Baker received a February 6, 2020 letter from Aisin Human

 Resources Benefits Coordinator Tammy Hall stating that Aisin would not release any documents

 to former employees absent a subpoena or court order. [Filing No. 19 at 18.] Mr. Baker alleges

 that Aisin and Mr. Lang have "interfered and [have] prejudiced [his] request for all documents to

 properly litigate his claims and inspect for any evidence, including any possible fraud on the court

 and destroying any and all documents for [him]." [Filing No. 19 at 18 (emphasis omitted).]

                                                III.
                                            DISCUSSION

        The Court addresses each of Mr. Baker's claims, and the arguments set forth by Aisin and

 Mr. Lang in support of their Motion to Dismiss, in turn below.

        A. Interference Under the FMLA (Count 1)

        Aisin and Mr. Lang argue that Mr. Baker's absences for time in jail starting November 8,

 2016 were unrelated to his health condition and did not qualify for FMLA protection. [Filing No.

                                                  6
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 7 of 15 PageID #: 302




 25 at 6-8.] They assert that Mr. Baker is not entitled to FMLA leave for time spent in jail when he

 was otherwise capable of performing the functions of his position. [Filing No. 25 at 6-8.] Aisin

 and Mr. Lang argue that Mr. Baker does not claim that his incarceration had anything to do with

 his serious health condition, or that his condition would have prevented him from working on

 November 8, 2016 if he had not been "falsely arrested" and detained. [Filing No. 25 at 7-8.] Aisin

 and Mr. Lang contend that being in jail was the true reason for Mr. Baker's work absence, which

 does not qualify for FMLA protection. [Filing No. 25 at 7.] Aisin and Mr. Lang argue that because

 Mr. Baker was not entitled to FMLA leave for the time he spent in jail because it was not related

 to his ongoing health condition, they could not have interfered with FMLA rights to which Mr.

 Baker was not entitled. [Filing No. 25 at 8.]

        Mr. Baker did not respond to the Motion to Dismiss.

        The FMLA entitles eligible employees suffering from a qualifying illness to as much as

 twelve weeks unpaid leave in a twelve-month period. 29 U.S.C. § 2612(a)(1)(A)-(D). Under the

 FMLA, it is "unlawful for [an] employer to interfere with, restrain, or deny" an employee's

 "exercise of or … attempt to exercise [] any right provided under" the Act. 29 U.S.C. § 2615(a)(1).

 To prove an FMLA interference claim, Mr. Baker must establish that: "(1) he was eligible for

 the FMLA's protections, (2) his employer was covered by the FMLA, (3) he was entitled to take

 leave under the FMLA, (4) he provided sufficient notice of his intent to take leave, and (5) his

 employer denied [or interfered with]… FMLA benefits to which he was entitled." Preddie v.

 Bartholomew Consol. Sch. Corp., 799 F.3d 806, 816 (7th Cir. 2015) (quoting Cracco v. Vitran

 Exp., Inc., 559 F.3d 625, 635-36 (7th Cir. 2009) (internal quotation marks omitted)).

        Here, there is no dispute that Mr. Baker was an eligible employee and that Aisin was

 covered by the FMLA. At issue is whether Mr. Baker has adequately alleged that he was entitled



                                                 7
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 8 of 15 PageID #: 303




 to FMLA leave while he was in jail, that he gave sufficient notice, and that Aisin and Mr. Lang

 interfered with his rights under the FMLA. [See Filing No. 19 at 12-13; Filing No. 25 at 7.]

        Regarding entitlement to FMLA benefits, Aisin and Mr. Lang argue that Mr. Baker was

 not entitled to FMLA benefits because he was in jail and that Mr. Baker's "own allegations

 demonstrate his absences had nothing to do with his underlying serious health condition." [Filing

 No. 25 at 7.] However, Mr. Baker alleges that Aisin approved his FMLA leave through mid-

 December 2016, and that he was going to try to return to work on November 8, 2016, but that there

 was a chance he would not be able to as he had switched medications and was concerned he would

 be a safety risk due to the medication. [Filing No. 19 at 6.] Mr. Baker also alleges that Aisin did

 not request any further certifications from him for FMLA leave through mid-December 2016. Mr.

 Baker's presence in jail from November 8 through November 10, 2016 does not necessarily render

 him ineligible for FMLA benefits, so long as he was entitled to FMLA leave during that period in

 the first instance. See, e.g., Gurley v. Ameriwood Indus., 232 F. Supp.2d 969, 975-76 (E.D. Mo.

 2002) ("[Defendant] argues that the two days [plaintiff] spent in jail cannot be counted as FMLA

 leave…. The Court finds this argument unpersuasive. If, in fact, [plaintiff] had a 'serious medical

 condition' on the two days in question, the fact that she was arrested on outstanding warrants and

 incarcerated for those two days would not negate her entitlement to FMLA leave"). While Aisin

 and Mr. Lang may ultimately be able to defeat this claim by showing that Mr. Baker did not use

 his FMLA leave for its intended purpose, Scruggs v. Carrier Corp., 688 F.3d 821, 825 (7th Cir.

 2012), the Court can only consider Mr. Baker's allegations at the dismissal stage and must take




                                                 8
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 9 of 15 PageID #: 304




 those allegations as true. The Court finds that Mr. Baker has adequately alleged that he was

 entitled to FMLA benefits through mid-December 2016. 2

        With regard to notice, Mr. Baker alleges that he notified Mr. Lang verbally, in person, that

 he intended to return to work on November 8, 2016, barring any complications from his health

 condition, but that if he was unable to do so he would be out the remainder of his FMLA leave

 until mid-December 2016. [Filing No. 19 at 7.] Mr. Baker alleges that his girlfriend notified Mr.

 Lang on November 8, 9, and 10, 2016 that Mr. Baker would not be at work and would be taking

 the rest of his FMLA leave due to his ongoing medical condition, [Filing No. 19 at 7], and Mr.

 Lang told Mr. Baker's girlfriend that he "would still have his job" and "to keep [him] posted."

 [Filing No. 19 at 8]. The Court finds that these allegations are sufficient to allege that Mr. Baker

 gave Aisin and Mr. Lang sufficient notice that he intended to take FMLA leave until mid-

 December 2016. 3

        Finally, Mr. Baker adequately alleges that Aisin and Mr. Lang denied him FMLA benefits

 to which he was entitled by terminating his employment with Aisin. [Filing No. 19 at 12-13.]




 2
  Aisin and Mr. Lang assert that Mr. Baker does not allege that "his serious health condition would
 have otherwise prevented him from working on November 8, 2016, if he had not been detained."
 [Filing No. 25 at 8.] But Mr. Baker does allege that he was concerned he would be a safety risk
 due to the new medication he was taking, and that he had informed Aisin and Mr. Lang that this
 might prevent him from returning to work on November 8, 2016. [Filing No. 19 at 7.] This is
 sufficient at the motion to dismiss stage to allege that he was entitled to FMLA leave on that date.
 3
  Additionally, even if Mr. Baker's notice was not sufficient, compliance with Aisin's notice policy
 may have been excused given that Mr. Baker was in jail. See 29 C.F.R. § 825.302(d) ("An
 employer may require an employee to comply with the employer's usual and customary notice and
 procedural requirements for requesting leave, absent unusual circumstances"); Flores v. Murphy
 Co., 2014 WL 584553, at *6 (D. Or. 2014) (plaintiff who was in jail during FMLA leave submitted
 sufficient evidence to show that he was not obligated to comply with employer's notice policy
 pursuant to 29 C.F.R. § 825.302(d), due to the "unusual circumstance" of being incarcerated).
                                                  9
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 10 of 15 PageID #: 305




         In sum, the Court must take Mr. Baker's allegations as true at the motion to dismiss stage,

  and it finds that Mr. Baker has adequately alleged an FMLA interference claim in Count 1 related

  to his inability to take his remaining five weeks of FMLA leave due to his termination. Aisin and

  Mr. Lang's Motion to Dismiss Count 1 is DENIED.

         B. Retaliation and Discrimination Under the FMLA (Count 2)

         In support of their Motion to Dismiss, Aisin and Mr. Lang argue that Mr. Baker was not

  entitled to FMLA benefits to cover unauthorized absences resulting from his incarceration and,

  because he "could never have received FMLA leave for the period he was in jail," his request for

  FMLA leave was not protected activity. [Filing No. 25 at 8-9.]

         The FMLA prohibits employers from discharging or otherwise discriminating against

  employees for exercising or attempting to exercise FMLA rights. 29 U.S.C. § 2615(a)(2),(b).

  Unlike an interference claim, a claim of retaliation requires a showing of discriminatory or

  retaliatory intent. See Kauffman v. Federal Express Corp., 426 F.3d 880, 884-85 (7th Cir. 2005);

  Goezler v. Sheboygan Cnty., Wis., 604 F.3d 987, 995 (7th Cir. 2010). In asserting a retaliation

  claim under the FMLA, a plaintiff may proceed under the direct or indirect methods of proof.

  Makowski v. SmithAmundsen LLC, 662 F.3d 818, 823-24 (7th Cir. 2011). A plaintiff can state a

  claim under the direct method by alleging that: (1) he exercised or attempted to exercise rights

  protetected by the FMLA; (2) he suffered an adverse employment action; and (3) there is a causal

  link between the protected activity and rights protected by the FMLA. Ames v. Home Depot

  U.S.A., Inc., 629 F.3d 665, 670 (7th Cir 2011). Under the indirect method, a plaintiff can state a

  claim for FMLA retaliation by alleging that he was treated less favorably than other similarly

  situated employees who did not take FMLA leave, even though he was performing his job in a

  satisfactory manner. Burnett v. LFW Inc., 472 F.3d 471, 477 (7th Cir. 2006).



                                                 10
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 11 of 15 PageID #: 306




            Taking Mr. Baker's allegations in the Third Amended Complaint as true, as it must at the

  motion to dismiss stage, the Court finds that Mr. Baker has sufficiently alleged an FMLA

  retaliation/discrimination claim. As discussed above in connection with his FMLA interference

  claim, Mr. Baker has adequately alleged that he was entitled to take FMLA leave and was

  attempting to exercise that right. He has also adequately alleged that Aisin took an adverse

  employment action against him by terminating him. Finally, he alleges that his attempt to take

  FMLA leave, or his exercise of that leave before his arrest, was the cause of his termination.

  Aisin's and Mr. Lang's Motion to Dismiss Count 2 of the Third Amended Complaint is DENIED.

            C. Willful Interference and/or Retaliation: Employer's Call-in Policy (Count 3)

            As to Mr. Baker's third claim, Aisin and Mr. Lang argue that it is duplicative of his first

  and second claims and that, in any event, it fails as a matter of law. [Filing No. 25 at 10-12.] Aisin

  and Mr. Lang reiterate their argument that Mr. Baker cannot establish an entitlement to FMLA

  benefits because incarceration unrelated to a health condition does not qualify for FMLA leave.

  [Filing No. 25 at 11.] They argue that, because Mr. Baker cannot plausibly use FMLA benefits to

  excuse absences incurred solely as a result of his legal troubles, they did not have to provide Mr.

  Baker with an opportunity to submit an updated FMLA certification to receive the balance of his

  leave. [Filing No. 25 at 11.] Regarding notice, Aisin and Mr. Lang argue that Mr. Baker's claim

  of unusual circumstances preventing his adherence to Aisin's call-in policies duplicates arguments

  in Counts 1 and 2 and does not state a claim upon which relief can be granted. [Filing No. 25 at

  10-12.]

            The Court finds that Count 3 is duplicative of Mr. Baker's FMLA interference and

  retaliation/discrimination claims. While Mr. Baker points to allegations regarding the notice he

  gave for his FMLA leave, whether he was given an opportunity to provide a recertification, and



                                                    11
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 12 of 15 PageID #: 307




  whether he was able to comply with Aisin's call-in policy while he was in jail, these are really just

  additional allegations to support the claims he asserts in Counts 1 and 2. For example, Mr. Baker's

  allegation that Aisin never asked for a recertification may be relevant to whether he was entitled

  to FMLA leave until mid-December 2016 in the first place. Similarly, his allegations that he had

  provided Mr. Lang with notice of the possibility that he would take FMLA leave through mid-

  December 2016 and that he was unable to comply with Aisin's call-in policy are simply additional

  allegations that support his interference and retaliation/discrimination claims asserted in Counts 1

  and 2. Accordingly, the Court GRANTS Aisin's and Mr. Lang's Motion to Dismiss as to Count 3

  because it is duplicative of Counts 1 and 2, but notes that Mr. Baker may rely on the allegations

  he sets forth in Count 3 in support of Counts 1 and 2.

         D. Willful Interference and/or Retaliation: Refusal to Rehire (Count 4)

          In support of their Motion to Dismiss, Aisin and Mr. Lang set forth the same arguments

  that they asserted in connection with Count 2. They argue that Mr. Baker attempted to use his

  FMLA benefits to cover unauthorized absences resulting from his incarceration, that he failed to

  exercise rights protected by the FMLA, and that he is not entitled to FMLA leave for time spent in

  jail. [Filing No. 25 at 8-10.]

         As with Mr. Baker's duplicative third claim for FMLA interference, Mr. Baker again sets

  forth a duplicative claim in Count 4. Specifically, he alleges in Count 4 that Aisin and Mr. Lang

  retaliated against him or discriminated against him for exercising his rights under the FMLA by

  failing to rehire him after his termination. Aisin's failure to rehire him is yet another allegation

  that he contends supports his FMLA retaliation/discrimination claim, and need not be set forth as

  a separate claim. The Court GRANTS Aisin's and Mr. Lang's Motion to Dismiss Count 4 as




                                                   12
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 13 of 15 PageID #: 308




  duplicative of Count 2, but Count 2 for FMLA retaliation/discrimination is deemed to include Mr.

  Baker's allegations surrounding Aisin's decision not to rehire him.

         E. FMLA Interference and Retaliation: Inability to Obtain Documents (Count 5)

         Finally, Aisin and Mr. Lang argue that Mr. Baker fails to state a cognizable claim in Count

  5 because the FMLA does not provide an avenue for relief for obtaining documents to prosecute

  Mr. Baker's lawsuit. [Filing No. 25 at 12.] Aisin and Mr. Lang argue that relief for obtaining

  discovery documents is not a viable cause of action under the FMLA and should be dismissed

  pursuant to Federal Rule of Civil Procedure 12(b)(6). [Filing No. 25 at 12.] Aisin and Mr. Lang

  argue that although Federal Rules of Civil Procedure 34 and 37 provide avenues for obtaining

  documents, Mr. Baker cannot plausibly allege a violation of the FMLA due to discovery abuses

  because discovery has not yet commenced. [Filing No. 25 at 12.]

         It is not clear whether Mr. Baker is alleging that Aisin thwarted his attempts to obtain

  documents before the lawsuit, which interfered with his ability to exercise his rights under the

  FMLA and constituted retaliation or discrimination under the FMLA, or whether Aisin refused to

  provide him with documents after he filed this lawsuit, which is interfering with his ability to

  pursue his claims and constitutes retaliation or discrimination. In the interest of thoroughness, the

  Court assumes that Mr. Baker intends to allege both.

         First, to the extent Mr. Baker is alleging that Aisin prevented him from obtaining

  documents that he needed in order to exercise his rights under the FMLA before he filed the

  lawsuit, the Court finds that this is an allegation on which he can rely in support of his FMLA

  interference and retaliation/discrimination claims.

         Second, if Mr. Baker is alleging that Aisin withheld documents after Mr. Baker filed the

  lawsuit, he is essentially seeking relief for the violation of procedural rules governing discovery.



                                                   13
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 14 of 15 PageID #: 309




  There is no cause of action for violating the Federal Rules of Civil Procedure. Rather, if Mr. Baker

  believes that Aisin has violated procedural rules by failing to produce documents, he may file a

  Motion to Compel.

         The Court GRANTS Aisin's and Mr. Lang's Motion to Dismiss Count 5. To the extent

  that Mr. Baker is complaining regarding Aisin thwarting his attempts to obtain documents

  necessary for him to exercise his rights under the FMLA, Mr. Baker's claim is duplicative of his

  earlier claims and he may use his allegations to support those claims. To the extent that Mr. Baker

  is seeking redress for discovery violations committed by Aisin after this lawsuit was initiated, Mr.

  Baker may file a Motion to Compel. 4

                                                  IV.
                                            CONCLUSION

         For the foregoing reasons, the Court:

         •   DENIES IN PART the Motion to Dismiss filed by Aisin and Mr. Lang, [24],
             to the extent that it finds that Mr. Baker has set forth allegations sufficient to
             support his FMLA interference claim (Count 1) and his FMLA
             retaliation/discrimination claim (Count 2);

         •   GRANTS IN PART the Motion to Dismiss filed by Aisin and Mr. Lang, [24],
             to the extent that it finds that Counts 3 and 4 are duplicative of Counts 1 and 2,



  4
   Aisin Holdings of America, Inc. is also named as a Defendant in this case. The Court noted in a
  previous Order that "[i]n recent filings, the defendants state that defendant Aisin USA
  Manufacturing, Inc. has been 'misidentified' as both 'Aisin Holdings of America, Inc. and Aisin
  USA Manufacturing, Inc.' If the defendants seek to eliminate Aisin Holdings of America, Inc.
  from this case, they must file an appropriately supported motion seeking that relief." [Filing No.
  18 at 1.] Aisin and Mr. Lang acknowledge the Court's direction in their brief in support of their
  Motion to Dismiss, and state that "Defendants will file an appropriately supported motion if they
  seek to eliminate any putative party to this lawsuit." [Filing No. 25 at 1.] Now that the Court has
  ruled on Aisin's and Mr. Lang's Motion to Dismiss, the time to correct the docket has come.
  Technically, all the claims Mr. Baker sets forth in the Third Amended Complaint remain pending
  against Aisin Holdings of America, Inc., since that entity did not file a Motion to Dismiss. The
  Court ORDERS Aisin to file any motion seeking to correct the docket, with appropriate support,
  by July 24, 2020.

                                                  14
Case 4:19-cv-00238-JMS-DML Document 26 Filed 07/07/20 Page 15 of 15 PageID #: 310




             and Count 5 is either duplicative or fails to state a claim upon which relief can
             be granted. Counts 3, 4, and 5 are DISMISSED WITH PREJUDICE; 5 and

         •   ORDERS Aisin to file any motion seeking to correct the docket, with
             appropriate support, by July 24, 2020.

  No partial final judgment shall issue.

         Although Counts 1 and 2 will proceed, Mr. Baker is cautioned that the presumption that

  his allegations are true ends at the motion to dismiss stage of this litigation. In order to succeed

  on his claims, it will be Mr. Baker's burden to provide evidence supporting each element of those

  claims. The Court's denial of the Motion to Dismiss should not be interpreted as an indication that

  Mr. Baker's claims will ultimately succeed – that will depend on the evidence that the parties

  present. To that end, the Court requests that the Magistrate Judge confer with the parties regarding

  the possibility of resolving Mr. Baker's remaining claims prior to trial or establish a case

  management plan to promote the orderly administration of the case.




             Date: 7/7/2020




  Distribution via ECF only to all counsel of record


  Distribution via United States Mail to:

  Lonnie D. Baker
  325 South Park Street
  Seymour, Indiana 47274

  5
    Because Counts 3 and 4 are dismissed as duplicative, and Count 5 is dismissed since it is either
  duplicative or improperly seeks relief for an alleged discovery violation, the Court finds that Mr.
  Baker cannot amend those claims to remedy those issues. Accordingly, dismissal with prejudice
  is appropriate. Bogie v. Rosenberg, 705 F.3d 603, 608 (7th Cir. 2013) (dismissal with prejudice is
  proper "if it is clear that any amendment would be futile").
                                                  15
